DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Knu-Industry Cooperation Foundation (KR101164100B1, hereinafter “Knu-Industry”; see English translation, attached and referenced hereafter) in view of Michard et al (U.S. Pub. 2010/0137828 A1, hereinafter “Michard”).
Regarding claim 1, Knu-Industry discloses a medical device comprising: 
a computer with a device interface 100 (Fig. 1), a visual display 10 (Fig. 1), an infusion line, wherein the infusion line is configured to connect to a patient (though not shown, a person of ordinary skill in the art would recognize that an administration device 20 which receives drug administration rate control signals and administers drugs via injection would include an infusion line; see paras [0035]-[0038]) and 
wherein the device interface is configured to receive inputs of a target systolic blood pressure value into the device interface (i.e., the device interface, in the form of a control device 100, receives a target systolic blood pressure value that may be stored in either an internal or external memory; see para [0048]; see also para [0051] disclosing that the blood pressure measurement is systolic blood pressure) and the computer automatically controls delivery of at least one vasodilator and delivery of at least one vasoconstrictor by an infusion of the at least one vasodilator and the at least one vasoconstrictor via the infusion line to maintain a measured systolic blood pressure value at the target systolic blood pressure value (i.e., a comparator 111 compares the received blood pressure information with the predetermined target blood pressure, and then a drug-rate adjusting unit 113 selects drugs that either raise the blood pressure or lower the blood pressure according to the comparison result of the comparing unit 111 and then controls the drug administration control signal accordingly), and

It is noted that Knu-Industry does not appear to disclose that the device interface is configured to receive inputs of a target systolic blood pressure range, and the computer automatically controls delivery of at least one vasodilator and delivery of at least one vasoconstrictor by an infusion of the at least one vasodilator and the at least one vasoconstrictor via the infusion line to maintain a measured systolic blood pressure value at the target systolic blood pressure range.
Michard discloses a medical device comprising a computer with a device interface 50/58/60/132 (Fig. 12), a visual display (such as a blood pressure monitor 50 as disclosed in para [0049]), and an infusion line 135/136/141 (Fig. 1), configured receive an input of a target systolic blood pressure value and a target systolic blood pressure range into the device interface (see para [0064] describing monitor 50 providing input parameters to a controller 60; see also paras [0070]-[0071] disclosing the parameters as being target systolic blood pressure thresholds that define a target systolic blood pressure range);
and the computer automatically delivers an infusion of at least one vasodilator and at least one vasoconstrictor via the infusion line (see para [0022] disclosing delivery of a vasoconstrictor such as dopamine and a vasodilator such as dobutamine) to ensure that the patient’s systolic blood pressure is within the target blood pressure range (see paras [0064]-[0065] disclosing how the device maintains systolic blood pressure within the target range; see also Fig. 5 illustrating that systolic blood pressure (SAP) is tv1 or above a threshold value SAPtv2 [the flow chart in Fig. 5 also appears to show that if SAP is within the range, illustrated by the “else” label below the “SAP?” block, then no alteration of vasoactive agent occurs] in order to ensure that the SAP is maintained within the range between the threshold values).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Knu-Industry so that the device interface is configured to receive inputs of a target systolic blood pressure value and a target systolic blood pressure range and to automatically control, using the computer, the delivery of the at least one vasodilator and delivery of the at least one vasoconstrictor by an infusion of the at least one vasodilator and the at least one vasoconstrictor via the infusion line to maintain a measured systolic blood pressure value at the target systolic blood pressure range, because it was well-known at the time of the invention to maintain systolic blood pressure at a range between threshold values (see Michard at para [0065]), and specifically desirable to do so during a surgical procedure, particularly a high-risk surgical procedure (see Michard at para [0084]).
Regarding claim 5, Knu-Industry discloses an alert or alarm to be provided to an operator, for instance, if the blood pressure continues to decrease even after a drug infusion (see para [0037]) or when the measured blood pressure reaches the target blood pressure value (see para [0039]).
However, Knu-Industry does not appear to disclose that the alert section is part of the visual display.

Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Knu-Industry so that the alert section is part of the visual display in order to allow visual recognition of the alarm condition and to enable the user to easily act on the alarm condition, with a reasonable expectation of success.
Regarding claim 8, Knu-Industry does not appear to disclose that the computer is configured to test a sensitivity of a patient to both the vasoconstrictor and the vasodilator and to continually update the sensitivity to both the vasoconstrictor and the vasodilator and to continually adjust a drug delivery dosage.
Michard discloses in Fig. 2 and paras [0070]-[0077] and [0079]-[0088] the patient reacts to the vasoconstrictor or vasodilator and after infusing the fluids for a period of time, the systolic blood pressure is re-measured to assess the patient’s sensitivity to the infusion. The re-measured systolic blood pressure is then provided to update the infusion of fluids accordingly.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Knu-Industry according to the teaching in Michard, in order to continually adjust the drug delivery dosage according to the patient’s response to the administered drug.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Knu-Industry Cooperation Foundation (KR101164100B1) in view of Michard et al (U.S. Pub. 2010/0137828 A1), further in view of O’Brien (U.S. Pub. 2009/0099424 A1, hereinafter “O’Brien”).
Regarding claim 2, Knu-Industry discloses that the visual display further displays the measured blood pressure from a blood pressure transducer (see para [0009]), but Knu-Industry in view of Michard does not appear to disclose that the visual display further displays the target systolic blood pressure value and the target systolic blood pressure range.
However, O’Brien discloses that the visual display visualizes a target parameter, a target range and a measured (real-time) blood pressure from a pressure transducer (see O’Brien at para [0052] and a teaching of a pressure transducer at para [0050]; see also para [0100] disclosing a hemodynamic monitor which graphically represents a parameter such as a target zone representing an acceptable value or range of values for the parameter; the parameter may be blood pressure).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Knu-Industry in view of Michard in order to configure the visual display the target blood pressure value, target range and measured blood pressure from a transducer, as taught in O’Brien, in order to facilitate continuous monitoring of the subject in real-time to improve interventions aimed at recovering or restoring the hemodynamic status of the subject; O’Brien discloses that this provides a number of benefits including early and fast warning of changes and a clear indication of the effect of therapy (see O’Brien at para [0038]). 
Regarding claim 16, Knu-Industry in view of Michard and O’Brien disclose the medical device recited in the claim as being substantially the same as recited in claim 1, 
However, Knu-Industry does not appear to disclose the visual display indicating a textual or visual value of the measured systolic blood pressure relative to the target systolic blood pressure value.
As noted above with respect to claim 1, O’Brien discloses that the visual display visualizes a target parameter, a target range and a measured (real-time) blood pressure from a pressure transducer (see O’Brien at para [0052] and a teaching of a pressure transducer at para [0050]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Knu-Industry in view of Michard in order to configure the visual display the target blood pressure value, target range and measured blood pressure from a transducer, as taught in O’Brien, in order to facilitate continuous monitoring of the subject in real-time to improve interventions aimed at recovering or restoring the hemodynamic status of the subject; O’Brien discloses that this provides a number of benefits including early and fast warning of changes and a clear indication of the effect of therapy (see O’Brien at para [0038]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Knu-Industry Cooperation Foundation (KR101164100B1) in view of Michard et al (U.S. Pub. 2010/0137828 A1), further in view of Yodfat et al (U.S. Pat. 9,173,991 B2, hereinafter “Yodfat”).

Yodfat discloses a drug delivery device for delivering two different therapeutic fluids, further comprising bolus buttons 10 and 100 that can control boluses of each of the therapeutic fluids individually (see Fig. 5, bolus buttons 10 and 100).
Further, Michard discloses that in order to increase or decrease blood pressure it may be desirable to administer a vasodilator and/or a vasoconstrictor (see Michard at para [0022]). 
A skilled artisan would have found it obvious at the time of the invention to modify the visual display of Knu-Industry in view of Michard to provide a dilator bolus button and a pressor bolus button, based on the teaching in Michard that it would have been desirable to modify blood pressure using a vasodilator and/or a vasoconstrictor, and based on the teaching in Yodfat of different bolus buttons that can provide boluses of drugs as necessary without requiring the two drugs to be delivered at the same time, with a reasonable expectation of success.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Knu-Industry Cooperation Foundation (KR101164100B1) in view of Michard et al (U.S. Pub. 2010/0137828 A1), further in view of Woo (U.S. Pub. 2009/0062730 A1, hereinafter “Woo”).
Regarding claim 4, Knu-Industry in view of Michard does not appear to disclose a touch screen.

Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Knu-Industry, in view of Michard, to incorporate a touch screen as taught in Woo, as touch screens were known at the time of the invention to be effective and user-friendly means for inputting information into the medical device as a substitute for other means such as keypads (see Woo at para [0073]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Knu-Industry Cooperation Foundation (KR101164100B1) in view of Michard et al (U.S. Pub. 2010/0137828 A1), further in view of Manda (U.S. Pub. 2011/0190692 A1, hereinafter “Manda”).
Regarding claim 7, it is noted that Knu-Industry in view of Michard does not appear to disclose that the alert section displays a textual alert as a warning, a caution, or an advisory.  
However, textual alerts were known at the time of the invention. For example, Manda discloses a vasodilator delivery device regulated by blood pressure and discloses that it may be desirable to trigger a text-based alert regarding a high or low 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the alert section disclosed in Knu-Industry in view of Michard, to be a textual alert, as taught in Manda, in order to provide an explicit readable alert that is immediately understood by a literate user.

Response to Arguments
Applicant’s arguments with respect to the pending claims (hereinafter “Remarks”) have been considered.
Regarding the claim rejections under 35 U.S.C. 112, the amendments appear to overcome the rejection. Thus, Applicant’s arguments (Remarks at pg. 5) is moot. However, a new ground of rejection has been applied under section 112, above.
Regarding the claim rejections under 103, Applicant’s arguments (Id at pgs. 7-13) have been considered. The reference of Woo has been withdrawn since a new reference, Knu-Industry, has been applied. Thus, Applicant’s arguments specifically addressing the merits of the Woo reference are moot.
Regarding Applicant’s argument specifically against the reference of O’Brien, Applicant argued that “O’Brien’s purpose is vastly different than the present device” (Id at pg. 10). However, Applicant did not specifically address why one of ordinary skill in the art would not have been motivated to provide a visual display which further displays the target systolic blood pressure value and the target systolic blood pressure range, as taught in O’Brien. Examiner noted that O’Brien disclosed numerous advantages of this 
Applicant argued that “O’Brien does not and is not configured to show how much a device is attempting to maintain a target systolic pressure as specified in the present device specification related to the ‘physiologic balance indicator’” (Remarks at pg. 10). However, it is noted that this alleged distinguishing feature is not claimed, and it would be impermissible for Examiner to import this feature from the specification into the claim. 
Regarding the rejection of claim 2, Applicant argued that O’Brien does not disclose a “target systolic blood pressure” (Id at pg. 11).  However, considering that O’Brien discloses that the visual display visualizes a target parameter, a target range and a measured (real-time) blood pressure from a pressure transducer (see O’Brien at para [0052] and a teaching of a blood pressure transducer at para [0050]); and considering that O’Brien discloses, in para [0100], a hemodynamic monitor which graphically represents a parameter such as a target zone representing an acceptable value or range of values for the parameter, such as blood pressure; and further considering that O’Brien is replete with references to measuring and displaying systolic blood pressure information; see, e.g., paras [0052], [0054] and [0141]); and considering that nowhere does O’Brien teach away from measuring, displaying or targeting any specific type of blood pressure; and considering that Knu-Industry and Michard are combination of references of Knu-Industry, Michard and O’Brien to render obvious the claimed invention.
Regarding the rejection of claim 8, Applicant argued that O’Brien “does not test the sensitivity to a vasodilator or vasoconstrictor it only demonstrates on a monitor the response to a vasodilator or vasoconstrictor, which any physiologic monitor will do, leaving the adjustment of the dose up to the user of the monitor” (Remarks at pg. 11). However, the claimed invention does not recite adjusting the dose based on the analysis of sensitivity; the claimed invention merely requires testing the sensitivity and continually adjust the drug delivery dosage. But even so, Michard discloses the sensitivity-adjusted pressure value is used in a feedback control to continually adjust the infusion of drugs in order to match the desired blood pressure value, as noted in the rejection above. This claim limitation was not alleged to be disclosed in O’Brien.
Applicant alleged the patentability of claims 3 and 7 based upon the alleged patentability of claim 1 (Remarks at pgs. 12-13), but otherwise did not address these rejections on the merits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
01/10/2022